           Case 8:19-bk-08468-CPM            Doc 10      Filed 09/09/19      Page 1 of 16



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov


SMARTSCIENCE LABORATORI ES, INC.,                               Case No. 8:19-bk-08468-CPM
            Debtor                                              Chapter 11
_______________________________________/

 DEBTOR’S EMERGENCY MOTION FOR (1) AUTHORITY TO CONTINUE USE OF
  EXISTING BUSINESS FORMS AND RECORDS; (2) AUTHORITY TO MAINTAIN
     EXISTING CORPORATE BANK ACCOUNT AND CASH MANAGEMENT
            (Emergency hearing requested before September 11, 2019)

                      STATEMENT OF EXIGENT CIRCUMSTANCES

        The Debtor, SMARTSCIENCE LABORATORIES, INC. (the “Debtor”) maintains

operating bank accounts at:

                                         JP Morgan Chase
                                      4890 Ridgemoor Blvd,
                                      Palm Harbor FL 34685
                              Account # ending in xxx6093 & xxx0261


        The accounts were frozen September 5, 2019 due to action of creditor Internal Revenue

Service by levy (See Attached Exhibit A). The accounts automatically receive significant

payments from the Debtor’s customers. The United States Trustee Guidelines require the closing

of all pre-petition bank accounts and the establishment of new DIP accounts. Changing the

Debtor’s existing bank accounts immediately would severely disrupt the Debtor’s cash

management system, adversely affect the Debtor’s business, and jeopardize ongoing operation of

the business. Direct, immediate, and substantial harm will occur to the interest of an entity in

property, to the bankruptcy estate, or to the Debtor’s ability to reorganize if the parties are not able

to obtain an immediate resolution of any dispute. Local Rule 2081-1.
           Case 8:19-bk-08468-CPM          Doc 10     Filed 09/09/19     Page 2 of 16



       Customers are attempting to wire funds into the Chase Account for accounts payable owed

to the Debtor, and payroll is due on the 15th of September 2019. The Debtor is pharmaceutical

company that operates its laboratory in Tampa, Florida. The Debtor requests (a) to maintain its

pre-petition savings account ending in xxx 0261 used for payroll; (b) to maintain its pre-petition

operating account for a period of thirty (30) days. The existing banks are authorized depositories

by this Honorable Court. The US Trustee will be consulted as to the contemplated procedure. The

Debtor reasonably believes that a hearing to consider the relief requested must be held before

September 11, 2019, as payroll is due on September 15th, or as soon as the Court’s calendar will

permit to avoid immediate harm to the ongoing operation of the business and in the best interest

of creditors and the Estate.

                                       INTRODUCTION

   1. The Debtor, by and through undersigned counsel, pursuant to 11 U.S.C. §§ 105(a) and 345,

       and Rule 2081-1, files this Debtor’s Emergency Motion (1) for Authority to Continue Use

       of Existing Business Forms and Records and (2) for Authority to Maintain Existing

       Corporate Bank Accounts and Cash Management System (the “Motion”). The Motion

       seeks (i) authority to continue use of existing business forms and records, (ii) authority to

       maintain existing corporate bank accounts and cash management system, and respectfully

       represent the following:

                                            JURISDICTION

   2. This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

   3. This is a core proceeding pursuant to 28 U.S.C. § 157.

   4. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.
          Case 8:19-bk-08468-CPM          Doc 10     Filed 09/09/19     Page 3 of 16



                                       BACKGROUND

   5. On September 5, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief

      under Chapter 11, title 11, United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

      Code”). The Debtor is operating its business and managing its affairs as a debtor in

      possession. 11 U.S.C. §§ 1107(a) and 1108.

   6. No trustee, or examiner or committee has been appointed in this Chapter 11 case.

   7. The Debtor is a pharmaceutical company managing one location in Tampa, Florida. The

Debtor employs approximately 19 employees.

                     RELIEF REQUESTED AND BASIS THEREFOR

   8. By this Motion, the Debtor respectfully requests the entry of an order (a) to maintain its

      pre-petition savings account for payroll purposes for a period of thirty (30) days; (b) to

      maintain its operating accounts for a period of thirty (30) days, and to permit payroll and

      other checks to be cleared from the Suntrust account. The Office of the United States

      Trustee has established certain operating guidelines for debtors-in-possession in order to

      supervise the administration of Chapter 11 cases.

   9. These guidelines require Chapter 11 debtors to, among other things, close all existing bank

      accounts and open new debtor-in-possession (“DIP”) bank accounts in certain financial

      institutions designate as authorized depositories by the U.S. Trustee, establish one DIP

      account for all estate monies required for the payment of taxes (including payroll taxes),

      maintain a separate DIP account for cash collateral, and obtain checks for all DIP accounts

      that bear the designation, “debtor-in-possession,” the bankruptcy case number, and the type

      of account. The guidelines also require debtors to close their books and records as of the

      petition date and to open new books and records. These requirements are designed to
       Case 8:19-bk-08468-CPM           Doc 10      Filed 09/09/19     Page 4 of 16



   provide a clear line of demarcation between pre-petition and post-petition transactions and

   operations and to prevent the inadvertent post-petition payment of pre-petition claims.

   Through this Motion, the Debtor seeks relief from these requirements. See Local Rule

   2081-1. Section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any

   order, process, or judgment that is necessary or appropriate to carry out the provisions of

   this title.” 11 U.S.C. § 105(a). Extensive authority supports the relief the Debtor seeks in

   the Motion.

10. In other Chapter 11 cases, courts have recognized that strict enforcement of the United

   States Trustee requirements does not always serve the purposes of a Chapter

11. Accordingly, courts, including courts from this district, have often granted relief from these

   requirements and replaced them with alternative procedures. See, e.g., In re Gemini Air

   Cargo Logistics, Inc. Case No. 06-10780-BKC-AJC (Bankr. S.D. Fla. Mar. 20, 2006)

   (Order Granting Debtors’ Emergency Motion For Order (1) Authorizing Continued Use

   Of Existing Business Forms And Records; (2) Authorizing Maintenance Of Existing

   Corporate Bank Accounts And Cash Management System; And (3) Extending Time To

   Comply With 11 U.S.C. § 345 Investment Guidelines); In re Fine Air Serv., Corp., Chapter

   11 Case No. 00-18671-75 (Bankr. S.D. Fla. Feb. 7, 2001) (Order Granting Debtor's

   Emergency Motion for Order Authorizing (a) Continued Use of Existing Bank Accounts

   and Business Forms and (b) Maintenance of Cash- Management System); In re Kitty Hawk,

   Inc., Case No. 400-42141-BJH (Bankr. N.D. Tex. May 3, 2000) (Order Granting Motion

   for Order (1) Authorizing Continued Use of Existing Business Forms and Records; (2)

   Authorizing Maintenance of Existing Corporate Bank Accounts and Cash Management

   System; and (3) Extending Time to Comply with 11 U.S.C. § 345 Investment Guidelines);
       Case 8:19-bk-08468-CPM          Doc 10      Filed 09/09/19     Page 5 of 16



   In re UAL Corp., Chapter 11 Case No. 02-B-48191 (Bankr. N.D. Ill., Dec. 9, 2002) (Order

   Pursuant to Sections 363, 364, 1107, and 1108 of the Bankruptcy Code (a) Authorizing (I)

   Continue Use of Existing Cash Management System, (II) Maintenance of Existing Bank

   Accounts, (III) Continued Use of Existing Business Forms, and (IV) Continued Use of

   Existing Investment Guidelines; and (b) According Superpriority Status to Certain

   Intercompany Claims); In re Atlas Air Worldwide Holdings, Inc., Chapter 11 Case No. 04-

   10792-BKC-RAM (Bankr. S.D. Fla. March 26, 2004) (Final Order Granting Debtors’

   Emergency Motion for Order (1) Authorizing Continued Use of Existing Business Forms

   and Records; (2) Authorizing Maintenance of Existing Corporate Bank Accounts and Cash

   Management Systems; and (3) Extending Time to Comply with 11 U.S.C. § 345

   Investment Guidelines); In re Trans World Airlines, Inc., Case No. 92-115 (Bankr. D. Del.

   Jan. 31, 1992) (Order Authorizing Maintenance and Use of Existing Bank Accounts

   Located Within the United States, Use of Existing Business Forms and Use of Investment

   and Deposit Guidelines);.

12. The Debtor respectfully requests authority to maintain its existing Bank Accounts (each a

   “Bank Account” or “Account” and collectively, the “Bank Accounts” or “Accounts”) and

   cash management systems (each a “Cash Management System” and collectively, the “Cash

   Management Systems”) in accordance with its usual and customary practices to ensure a

   smooth transition into Chapter 11 with minimal disruption to operations.

13. The Debtor also requests authority to close any of the Bank Accounts if, in the exercise of

   their business judgment, the Debtor determines that such action is in the best interest of its

   estate. The Debtor shall only use its pre-petition operating account to receive deposits and

   shall transfer any funds therein to a newly-established debtor-in-possession account, which
           Case 8:19-bk-08468-CPM           Doc 10      Filed 09/09/19     Page 6 of 16



       shall be used for all other transactions in accordance with the United States Trustee

       requirements.

   14. In addition, the Debtor will instruct its banks to add the designation, “Debtor-in-

       Possession” or “DIP” to their current and any future Accounts with each such bank, will

       treat the Accounts for all purposes as Accounts of the Debtor as DIPs, and will maintain

       records that recognize the distinction between pre-petition and post-petition transfers.

   15. The Debtor’s estate and its creditors will not be harmed by the Debtor’s maintenance of

       the status quo because of the relatively safe and prudent deposit guidelines already utilized

       by the Debtor.

       WHEREFORE, the Debtor respectfully requests that the Court enter an order, in the

form attached hereto as Exhibit A, (i) granting the Motion; (ii) authorizing the maintenance of

the Debtor’s existing Bank Accounts and Cash Management Systems, (iii) authorizing the

Debtor to clear payroll; and (iv) granting such other and further relief which is fair and just.

                                 CERTIFICATE OF SERVICE

       I hereby certify that on, a true and correct copy of the foregoing was served upon all
 parties in interest, unless said party is a registered CM/ECF participant who haCertificates
 consented to electronic notice, and the notice of electronic filing indicates that notice was
 electronically mailed to said parties.


                                       By: /s/ Niurka Fernandez Asmer, Esquire
                                       NIURKA FERNANDEZ ASMER, ESQ.
                                       Florida Bar Number: 370680
                                       FL Legal Group
                                       2700 W. Dr. MLK, Jr. Blvd., Ste. 400
                                       Tampa, FL 33607
                                       Phone: (813) 221-9500
                                       E-Mail: NAsmer@FLLegalGroup.com
Case 8:19-bk-08468-CPM   Doc 10   Filed 09/09/19   Page 7 of 16




                     EXHIBIT “A”
                   PROPOSED ORDER
          Case 8:19-bk-08468-CPM         Doc 10    Filed 09/09/19    Page 8 of 16




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
                               www.flmb.uscourts.gov


SMARTSCIENCE LABORATORIES, INC.,                         Case No. 8:19-bk-08468-CPM
            Debtor                                       Chapter 11
_______________________________________/


                         ORDER GRANTING
 DEBTOR’S EMERGENCY MOTION FOR (1) AUTHORITY TO CONTINUE USE OF
  EXISTING BUSINESS FORMS AND RECORDS; (2) AUTHORITY TO MAINTAIN
    EXISTING CORPORATE BANK ACCOUNTS AND CASH MANAGEMENT


       THIS MATTER came before the Court, upon the Debtor’s Emergency Motion For

(1)Authority To Continue Use Of Existing Business Forms And Records; (2) Authority To Maintain

Existing Corporate Bank Accounts And Cash Management; (the “Motion”) (C.P. No. _____) filed

by the above-captioned debtor-in possession (the “Debtor”). The Motion seeks authorization to
           Case 8:19-bk-08468-CPM            Doc 10      Filed 09/09/19      Page 9 of 16



continue using existing business forms and records, maintain existing bank accounts and cash

management systems, and to clear pre-petition payroll and insurance checks.

       The Court finds that (i) it has jurisdiction over the matters raised in the Motion pursuant to

28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii)

the relief requested in the Motion is in the best interest of the Debtor, its estate, and its creditors;

(iv) proper and adequate notice of the Motion and the hearing thereon has been given and that no

other or further notice is necessary; and (v) upon the record herein after due deliberation thereon,

good and sufficient cause exists for the granting of the relief as set forth herein. Accordingly, it is

ORDERED that:

   1. The Motion is GRANTED nunc pro tunc to the Petition Date.

   2. The Debtor is authorized and empowered to continue to manage its cash pursuant to the

       Cash Management Systems when needed and in the amounts necessary or appropriate to

       maintain its operations.

   3. The Debtor is directed to maintain records of all transfers within the Cash Management

       Systems and transactions shall be adequately and promptly documented in, and readily

       ascertainable from, its books and records, to the same extent maintained by the Debtor prior

       to the commencement of this Chapter 11 case.

   4. The Debtor is authorized to (i) designate, maintain, and continue to use any or all of its

       existing Bank Accounts, in the names and with the account numbers existing immediately

       prior to the commencement of its Chapter 11 case; (ii) deposit funds in such Bank Accounts

       by all usual means including, without limitation, checks, wire transfers, automated

       transfers, and other debits; and (iii) treat its pre-petition Bank Accounts for all purposes as

       debtor in possession accounts to clear pre-petition checks and payroll.
      Case 8:19-bk-08468-CPM           Doc 10     Filed 09/09/19     Page 10 of 16



5. The Debtor shall not close its existing accounts but shall arrange to sweep into a DIP

   account no later than thirty (30) days after the Petition Date.

6. The Debtor shall only use its pre-petition operating accounts to receive deposits and shall

   transfer any funds therein to a newly-established debtor-in-possession account, which shall

   be used for all other transactions in accordance with the United States Trustee requirements

7. Nothing contained herein shall prevent the Debtor from opening new bank accounts or

   closing any existing bank accounts as it may deem necessary and appropriate, subject to

   the limitations and restrictions in the Court’s orders.

8. The banks with which the Debtor maintains Bank Accounts as of the commencement of

   this Chapter 11 case is authorized to continue to maintain, service, and administer such

   bank accounts, except as otherwise provided by further order of the Court.

9. The Debtor shall (i) instruct its banks to add the designation “Debtor-in-Possession” or

   “DIP” to its current and any future domestic Bank Accounts with each such bank; (ii)

   maintain records that recognize the distinction between pre-petition and post-petition

   transfers; and (iii) ensure that all Bank Accounts are adequately collateralized in

   accordance with the United States Trustee Guidelines. The Debtor and the institutions at

   which it maintains any Bank Accounts shall treat the Bank Accounts for all purposes as

   Bank Accounts of the Debtor as debtor-in-possession.

10. The Debtor is authorized to pay any Bank Account fee, including fees (if any) that accrued

   pre-petition, in the ordinary course of business.

11. The Debtor is authorized to pay checks to employees as set forth on the motion.

12. The Court retains jurisdiction with respect to all matters arising from or related to the

   implementation or interpretation of this Order.
          Case 8:19-bk-08468-CPM            Doc 10     Filed 09/09/19     Page 11 of 16



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov


SMARTSCIENCE LABORATORIES, INC.,                              Case No. 8:19-bk-08468-CPM
            Debtor                                            Chapter 11
_______________________________________/


       CERTIFICATE OF NECESSITY OF REQUIEST FOR EMERGENCY HEARING

        I HEREBY CERTIFY, as a member of the Bar of this Court, that I have carefully examined
the matter under consideration and to the best of my knowledge, information and belief formed
after reasonable inquiry, all allegations are well grounded in fact and all contentions are warranted
by existing law or a good faith argument for the extension, modification, or reversal of existing
law can be made, that the matter under consideration is not interposed for any improper purpose,
such as to harass, to cause delay, or to increase the cost of litigation, direct, immediate, and
substantial harm will occur to the interest of an entity in property, to the bankruptcy estate, or to
the debtor’s ability to reorganize if the parties are not able to obtain an immediate resolution of
any dispute, and there is just cause to request a consideration of the following pleading on an
emergency basis:

        I CERTIFY FURTHER that there is a true necessity for an emergency hearing, specifically,
because the moving party, i.e., “the Debtor” seeks and requires a hearing as soon as possible before
September 11, 2019, for the following reasons: Debtors bank accounts have been frozen by the
IRS, and garnishing creditor since September 5, 2019, checks will bounce, a payroll is due
September 15th on a biweekly basis, and without its employees and chemists, Debtor will not be
able to achieve the ongoing operation of the business or reorganize.

        I CERTIFY FURTHER that the necessity of this emergency hearing has not been
circumstances beyond my control or that of my client. I further certify that this motion is filed with
full understanding of F.R.B.P. 9011 and the consequences of noncompliance with same.

       DATED this 9th day of September, 2019.

                                 CERTIFICATE OF SERVICE
       I hereby certify that on, a true and correct copy of the foregoing was served upon all
 parties in interest, unless said party is a registered CM/ECF participant who have Certificates
 consented to electronic notice, and the notice of electronic filing indicates that notice was
 electronically mailed to said parties.
Case 8:19-bk-08468-CPM   Doc 10   Filed 09/09/19    Page 12 of 16



                    By: /s/ Niurka Fernandez Asmer, Esquire
                    NIURKA FERNANDEZ ASMER, ESQ.
                    Florida Bar Number: 370680
                    FL Legal Group
                    2700 W. Dr. MLK, Jr. Blvd., Ste. 400
                    Tampa, FL 33607
                    Phone: (813) 221-9500
                    E-Mail: NAsmer@FLLegalGroup.com
                             Case 8:19-bk-08468-CPM
Label Matrix for local noticing              Centennial BankDoc 10 Filed 09/09/19   Page   13 of 16
                                                                                      Smartscience Laboratories, Inc.
113A-8                                       c/o Richard B. Storfer                    13760 Reptron Blvd,
Case 8:19-bk-08468-CPM                       Rice Pugatch                              Tampa, FL 33626-3040
Middle District of Florida                   101 NE 3rd Avenue
Tampa                                        Suite 1800
Mon Sep 9 11:12:06 EDT 2019                  Ft. Lauderdale, FL 33301-1252
Altus GTS, Inc.                              American Express                          At&T
2400 Veterans Memorial Blvd.                 P.O. Box 6618                             PO Box 538695
Suite 300                                    Omaha, NE 68106-0618                      Atlanta, GA 30353-8695
Kenner, LA 70062-8725


Automation                                 Bell Chem Corp.                             Brian L. Besler
Personnel Services                         1340 Bennett Drive                          Sr. VP of Admin
PO Box 830941                              Longwood, FL 32750-7503                     Me 2 Lease Funds LLC
Birmingham, AL 35283-0941                                                              175 Patrick Blvd., Suite 140
                                                                                       Brookfield, WI 53045-5811

Buchi Corp                                 (p)CENTENNIAL BANK ATTN SPECIAL ASSETS      Citus Kalix
PO BOX 822705                              P O BOX 1028                                335 Chambersbrook Rd.
Philadelphia, PA 19182-2705                CABOT AR 72023-1028                         Somerville, NJ 08876-7213



Cole-Parmer Instrument Co                  Compressed Air Systems, Inc.                Consumer Product Testing Co.
13927 Collections Center Dr.               9303 Stannum Street                         70 New Dutch Lane
Chicago, IL 60693-0001                     Tampa, FL 33619-2660                        Fairfield, NJ 07004-2514



County Line Road Property, L               D&S Pallets                                 Dalemark Industries, Inc.
15488 N. Nebraska Ave                      PO BOX 18019                                Excel Park 2
Lutz, FL 33549-6150                        Clearwater, FL 33762-1019                   575 Prospect St.
                                                                                       Lakewood, NJ 08701-5040


Darwin Chambers                            Department of Revenue                       Dickson Company
2945 Washington Ave                        PO Box 6668                                 930 S. Westwood Ave
Saint Louis, MO 63103-1305                 Tallahassee FL 32314-6668                   Addison, IL 60101-4917



Down Under Enterprises, Inc.               Ductz of Tampa Bay                          El Ray Development, Inc.
PO BOX 72184                               3055 47th Ave N.                            C/O N. Michael Kouskoutis, E
Cleveland, OH 44192-2184                   Saint Petersburg, FL 33714-3133             623 East Tarpon Avenue
                                                                                       Tarpon Springs, FL 34689-4201


Electrical Masters by MJR                  Experchem Laboratories, Inc.                Federal Express Corp
4418 N. Lauber Way                         1111 Flint Rd., Unit 36                     PO BOX 660481
Tampa, FL 33614-7732                       Downsview, ON M3J3C7                        Dallas, TX 75266-0481



Florida Chemical Supply                    Florida Retirement Consultan                Frontier Communications
6810 E. Chelsea Street                     5503 W. Waters Ave.                         PO BOX 740407
Tampa, FL 33610-5635                       Suite 500                                   Cincinnati, OH 45274-0407
                                           Tampa, FL 33634-1232
GRAINGER                   Case 8:19-bk-08468-CPM        DocWeitz
                                           Gene Weitz & Lisa   10 Filed 09/09/19   Page   14Pack
                                                                                     Global   of Source
                                                                                                 16
fka Lab Safety Supply                      4964 Quill Court                           650 Bloomfield Ave,
DEPT 882537640                             Palm Harbor, FL 34685-3699                 Ste 102
PO 419267                                                                             Bloomfield, NJ 07003-2542
Kansas City, MO 64141-6267

Golden Eagle Extrusions                   Gottscho Printing Systems.In                Hillsborough County Board
1762 State Road 131                       P.O. Box 185                                Of County Commissioners
Milford, OH 45150-2649                    Horsham, PA 19044-0185                      PO Box 310398
                                                                                      Tampa, FL 33680-0398


Hillsborough County Tax Coll              Hillsborough Public Utilitie                Internal Revenue Service
P.O. Box 30012                            925 E. Twiggs Street                        Attn: Stephanie S. Armenia
Tampa, FL 33630-3012                      Tampa, FL 33602-3553                        3848 West Columbus Dr.
                                                                                      Tampa, FL 33607-5768


Internal Revenue Service                  JOHNSON, POPE,BOKOR,RUPPEL                  Kimball Electronics
P.O. Box 7346                             PO BOX 1368                                 1205 Kimball Blvd
Philadelphia, PA 19101-7346               Clearwater, FL 33757-1368                   Jasper, IN 47546-0017



Kimball Electronics                       L & N LABEL COMPANY, INC                    Lipotec USA, Inc
13750 Reptron Blvd                        2051 SUNNYDALE BLVD                         1097 Yates Street
Tampa, FL 33626-3040                      Clearwater, FL 33765-1202                   Lewisville, TX 75057-4829



McMASTER-CARR SUPPLY COMPANY              Me 2 Lease Funds, LLC                       Microbio. Testing & Consulti
PO BOX7690                                175 N. Patrick Blvd.                        660 North Collins St.
Chicago, IL 60680-7690                    Suite 140                                   Ste 1
                                          Brookfield, WI 53045-5811                   Joliet, IL 60432-1855


Modem Canna Science, LLC                  NATIONAL LIFE INSURANCE CO.                 NexAir, LLC
806 W. Beacon Road                        1 NATIONAL LIFE DRIVE                       930 S. Westwood Ave
Lakeland, FL 33803-2847                   Montpelier, VT 05604-0002                   Addison, IL 60101-4917



PETER J. MOGREN                           PRATER- STERLING                            PRICE DONOGHUE RIDENOUR
861 EAGLE RIDGE LANE                      2 SAMMONS COURT                             29750 U.S. Hwy. 19 North
Stillwater, MN 55082-9171                 Bolingbrook, IL 60440-4995                  Clearwater, FL 33761-1510



Pace Analytical Services, In              Palm Harbor Insurance                       Patrick White
P.O. Box 684056                           1153 Aimonwood Drive                        12301 Little Road
Chicago, IL 60695-4056                    New Port Richey, FL 34655-7002              Apt. 208
                                                                                      Hudson, FL 34667-2619


Pest Boyz                                 Quill Corporation                           RE. MclNTOSH
4953 Larkenheath Drive                    PO Box37600                                 P.O. Box 16038
Spring Hill, FL 34609-0405                Philadelphia, PA 19101-0600                 Tampa, FL 33687-6038
RIADA EQUIPMENT LTD, INC       Case 8:19-bk-08468-CPM
                                               Reed TechnologyDoc  10 Filed 09/09/19
                                                               & Informatio               Page   15 Storfer,
                                                                                            Richard  of 16 Esq.
16 Industry Lane                                 PO Box 7247-7518                           101 NE Third Ave,
Winder, GA 30680-3489                            Philadelphia, PA 19170-7518                Suite 1800
                                                                                            Fort Lauderdale, FL 33301-1252


SERVI-PAK                                        SMITH, RICHARD                             SPECTRUM CHEMICAL
334 Cornelia St.                                 1747 Sprint Lane                           Mfg. Corp
Suite# 143                                       Holiday, FL 34691-4636                     PO BOX 740894
Plattsburgh, NY 12901-2329                                                                  Los Angeles, CA 90074-0894


STRYKA BOTANICS CO., INC                         Scientech Laboratories                     Sigma-Aldrich
279 Homestead Road                               Accouts Receivable                         po box 535182
Metuchen, NJ 08840                               107-G Corp. Blvd                           Demorest, GA 30535
                                                 South Plainfield, NJ 07080


Silliker, Inc                                    Southern Analytical Lab, In                Springwell
3155 Paysphere Circle                            11 O S. Bayview Blvd                       219 NEW STREET
Chicago, IL 60674-0001                           Oldsmar, FL 34677                          Little Falls, NJ 07424-3329



Stichter,Riedel,Blain &Posti                     Sun-Pac Manufacturing                      Talon Industries
11 o East Madison Street                         14201 McCormick Dr                         2300 Destiny Way
Tampa, FL 33602-4700                             Tampa, FL 33626-3063                       Odessa, FL 33556-4252



UNIFORM CODE COUNCIL, INC.                       UPS FREIGHT                                UPS/UPS scs Dallas
P.O. BOX 713034                                  P.O. BOX 650690                            UPS/UPS scs Dallas
Columbus, OH 43271-3034                          Dallas, TX 75265-0690                      Dallas, TX 75265-0690



Universal Preserv-A-Chem, In                     Unlimited Bottled Water, LLC               VDF FutureCeuticais, Inc.
60 Jiffy Rd.                                     13401 Woodward Drive                       #135237
Somerset, NJ 08873-3438                          Hudson, FL 34667-7207                      P.O Box 92170
                                                                                            Elk Grove Village, IL 60009-2170


VISTA COLOR CORPORATION                          (p)VERICORE LLC                            WC INDUSTRIES
1401 NW 78th Avenue                              10115 KINCEY AVENUE                        PO BOX 45
Miami, FL 33126-1616                             SUITE 100                                  Odessa, FL 33556-0045
                                                 HUNTERSVILLE NC 28078-6482


WEITZ, GENE C.                                   WELLS FARGO CARD SERVICES                  Waste Management of Tampa
4964 QUILL COURT                                 PO Box5284                                 PO Box4648
Palm Harbor, FL 34685-3699                       Carol Stream, IL 60197-5284                Carol Stream, IL 60197-4648



United States Trustee - TPA +                    Richard B Storfer +                        Niurka Fernandez Asmer +
Timberlake Annex, Suite 1200                     Rice Pagatch Robinson & Schiller, P.A.     FL Legal Group
501 E Polk Street                                101 N.E. Third Avenue, Ste. 1800           2700 W. Dr. MLK Jr. Blvd, Suite 400
Tampa, FL 33602-3949                             Fort Lauderdale, FL 33301-1252             Tampa, FL 33607-6356
Nathan A Wheatley +         Case 8:19-bk-08468-CPM                    Doc 10    Filed 09/09/19        Page 16 of 16
 Office of the U.S. Trustee
 501 E. Polk St., Suite1200
 Tampa, FL 33602-3945




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Centennial Bank                                      Vericore, LLC
719 Harkrider Street                                 10115 Kincey Ave
PO Box 966                                           Suite 100
Conway, AR 72032                                     Huntersville, NC 28078




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Agilent Technologies, Inc.                        (u)Alcami Corp                                       (u)Associated Packaging




(u)John Hancock USA                                  (u)Ray Zacek                                         End of Label Matrix
P.O Box 7247-7122                                    Tax Consulting & Rep                                 Mailable recipients    90
AR 72477-1220                                                                                             Bypassed recipients     5
                                                                                                          Total                  95
